DETAILED ACTION
This office action is in response to Applicant's communication of 2/23/2022.
Amendments to claims 1, 10 and 11 have been entered. Claims 2 and 6 were previously
cancelled. New claims 12-14 have been entered.  Claims 1, 3-5 and 7-14 are pending and have been examined. The rejection and response to arguments are stated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Claim Rejections - 35 USC§ 101
35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions 	and requirements of this title.

Claims 1, 3-5 and 7-14 are rejected under 35 U.S.C. 101 because the claimed invention
is directed to an abstract idea without significantly more. The claims do fall within at least one of
the four categories of patent eligible subject matter because claim 1 is directed to an apparatus,
i.e. a processor with memory, claim 10 is directed to a process and claim 11 is directed to a non-transitory computer-readable media executed on a machine; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to determine
transaction authorization which is a fundamental economic practice and commercial or legal
interaction and thus grouped as Certain Methods of Organizing Human Activity.
	The following italicized limitation steps of claim 1 (claims 10 and 11 being similar), stripped of all additional elements, set forth the abstract idea of steps to determine transaction authorization.
[1] “generate, in response to reception of a token issue request including transaction information
from a user, a permission rule for determining a permission range of transaction contents based
on the transaction information;”
[2] “determine, in response to reception of a signature issue request based on a transaction
request by the user including the token ...... , whether or not a remittance amount indicated by
the transaction contents included in the transaction request are within the permission range
determined by the permission rule corresponding to the token included in the signature issue
request and composed by a lower limit and an upper limit of a confidence interval calculated based on a currency exchange rate for the most recent specific period,”
[3] “issue a … signature corresponding to the signature issue request when the remittance
amount is within the permission range and perform, as a transaction intended by the user, a
remittance transaction with the remittance amount based on the …signature when the
remittance amount is within the permission range,"
[4] “… determine the permission range of the remittance amount in the permission rule at a
time of the token issue request from the user:”
[5] “determine whether or not the remittance amount included in the remittance request is within
the permission range in the permission rule at a time of a remittance request by the user:”
[6] “and calculate a value obtained by multiplying the remittance amount included in the
transaction information at the time of creating the permission rule by a predetermined coefficient, as a maximum value and a minimum value defining the permission range of the

	Furthermore, the claimed limitations cited above cover steps that can be evaluated in
the human mind to include mental observations and evaluations. That is the generate, determine,
determine, determine, calculate and calculate steps can be completed through a manual process in the mind but for the nominal recitation of the processor with memory. This includes the newly amended recitation of “calculated based on a currency exchange rate for the most recent specific period”. Calculating an upper and lower limit based on a value, such as using currency exchange rates, is claimed at a very high level of generality such that a mental evaluation can be performed to carry this out.  The fact that processor is claimed to accomplish this does not change this fact. These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity as well as mental steps that fall under the Mental Processes grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “processor coupled to the memory”, i.e. a computer, and a “web application” in claims 1, 10 and 11, there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity and Mental Processes grouping.
Under step 2A, prong 2, this judicial exception is not integrated into a practical
application. In particular, the claim only recites using a computing device, i.e. a processor with
memory suitably programmed, to perform the steps of generating, transmitting, determining,
issuing, performing, determining, calculated, determining, determining and calculating. The “web application” is claimed at a very high level of generality such that it is merely code apparently programmed on a server, or an application program interface (API) which is how 
Under step 2B, the claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of using a
generic computing device suitably programmed to perform the process steps amounts to no more
than adding the words “apply it” ( or an equivalent) with the judicial exception, or mere
instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to
perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to
the judicial exception, e.g. data transmission and calculation, see MPEP 2106.05(g) and
generally linking the use of the judicial exception to a particular technological environment or

computer components cannot provide an inventive concept. The claim is not patent eligible.
	The italicized steps above are considered mere instructions to apply an exception akin to
a commonplace business method or mathematical algorithm being applied on a general purpose
computer, Alice Corp. Pty. Ltd.: Gottschalk and Versata Dev. Group, Inc.; see MPEP
2106.05(f)(2). Furthermore, the insignificant extra-solution activity claimed, such as the transmitting, calculate and calculating steps are akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data. Symantec, 838 E3d 3i 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607,610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image
transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090,
1093 (Fed. Cir. 2015) (sending messages over a network; buySAFE, Inc. v. Google, Inc., 765
F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends
information over a network) and performing repetitive calculations, Flook, 437 U.S. at 594,
198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun
Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required
by some of Bancorp’s claims is employed only for its most basic function, the performance of
repetitive calculations, and as such does not impose meaningful limits on the scope of those
claims.”); see MPEP 2106.05(d)(II).
Dependent claims 3-5, 7-9 and 12-14 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited 
For instance, claim 3 recites issuing a digital signature, e.g. encrypted authentication information, based on an amount falling within a range. This is claimed at a very high level of
generality such that, as claimed, is merely the transmission of encrypted data based on a business
rule with nothing significantly more. Claim 4 further defines the “digital signature” as being
created by stored authentication information. Again, this is not claimed in a technical manner, and therefore is interpreted to be merely associating data with data through any conventional
method of encryption. Claim 5 recites adding additional information in a table about the permission rule, extracting the rule from the table and subsequently determining if the rule is within the range amount at a time.  Storing and retrieving data from a database or table is a well-understood, routine and conventional computing function.  The determining step can be performed mentally but for the recitation of the generic computing element.  Claim 7 merely defines the calculation step of the amount as using a currency rate from current and past transaction information. As claimed, this can be completed manually in the mind, but for the nominal recitation of the apparatus. Claim 8 merely defines notifying the user of the rule, claimed at a very high level of generality such that it can be interpreted to be data transmission, and narrows when the rule is applied to the abstract idea. Claim 9 merely links the abstract idea to blockchain technology, i.e. a particular technical environment, executed via a smart contract, also claimed at a very high level of generality.  Claims 12, 13 and 14 merely recite a mathematical formula or equation and therefore fall under the Mathematical Concepts grouping as well as the Mental Processes grouping bit for the nominal recitation of the generic processors.
Clearly, the additional recited limitations in the dependent claims only refine the abstract

an abstract idea does not convert an abstract idea into something concrete.
The claims merely amount to the application or instructions to apply the abstract idea (i.e.
a series of steps to determine transaction authorization) on one or more computers, and are
considered to amount to nothing more than requiring a generic computer system (e.g. processors
and memory suitably programmed) to merely carry out the abstract idea itself. As such, the
claims, when considered as a whole, are nothing more than the instruction to implement the
abstract idea (i.e. a series of steps to determine transaction authorization) in a particular, albeit
well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the
claims that transform the judicial exception into a patent eligible application such that the claims
amount to significantly more than the judicial exception itself or integrate the judicial exception
into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 3-5 and 7-14, filed in the Remarks dated 2/23/2022, have been fully considered but they are not persuasive. 
On pages 8 and 9 of the Remarks, Applicant argues “Since the fluctuation range of asset rates in the blockchain is generally large, there are cases where the transaction rate of assets fluctuates between the time when the user permits and the time when the transaction is actually issued on the blockchain and the transaction does not match the permitted contents. Therefore, in this application, the above cases are delt by deciding the permission range after considering the fluctuation range of the latest currency rate. Accordingly, amended claims include additional 
The steps of the claims, taken individually or as an ordered combination, have been identified as corresponding to the abstract idea. The amended limitation of “…and composed by a lower limit and an upper limit of a confidence interval calculated based on a currency exchange rate for the most recent specific period,..” is claimed such that there is no technical detail and is merely a further narrowing of the abstract idea by calculating an upper and lower value for which the permission range.  This is merely a calculation step claimed at a very high level of generality.  The additional elements in the claims are a “processor coupled to a memory”, a “token”, i.e. a representation of underlying data/information and a “web application”  (Claim 1), a “computer”, a “token”, i.e. a representation of underlying data/information and a “web application” (Claim 10) and a “computer” suitably programmed, a “token”, i.e. a representation of underlying data/information and a “web application” (Claim 11). It is clear, through a plain reading of Applicant’s specification, that the computing processors/servers, all suitably programmed to perform the abstract idea and communicating over a generic network, are generic, off-the-shelf and commercially available, see at least paragraphs [0062-0067]. Furthermore, calculating an upper and lower limit, or range, based on a currency exchange rate for a specific period is disclosed in the prior art of record not relied upon in any art rejection. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in 
	The fact that a generic computing system such as described above can be suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Examiner has also provided additional citations to a publication disclosing calculating limits based on changing currency rates. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of determine
transaction authorization. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed processor(s)/servers, memories, networks and computers are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in determining
transaction authorization, for which a computer is used as a tool in its ordinary capacity.
	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1, 3-5 and 7-14 under 35 U.S.C. 101 is maintained by the Examiner.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/9/2022